1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA
10                                                 ***
11                                                          Case No. 3:18-cv-00465-RCJ-WGC
     JOEL ROSS SEMPIER,
12                                                                          ORDER
                                          Petitioner,
13          v.
14   RENEE BAKER, et al.,
15                                   Respondents.
16
            Good cause appearing, petitioner’s motion for enlargement of time (ECF No. 4) is
17
     GRANTED. Petitioner will have until January 5, 2019, to pay the filing fee as directed by the
18
     Court’s order of November 6, 2018.
19
            IT IS SO ORDERED.
20

21                     26th
            DATED THIS __ dayday of November,
                              of ____ 2018.   2018.

22

23                                                            ROBERT C. JONES
                                                              UNITED STATES DISTRICT JUDGE
24

25

26
27

28


                                                        1
